PER CURIAM.
Heritage Real Estate and Development Company appeals the trial court’s final judgment which awarded Heritage $20,500 on its counterclaim against Michael Gaich, arguing that the trial court erred in not awarding additional damages. Gaich filed a cross-appeal contending that the trial court erred in awarding Heritage any damages on the counterclaim.
There is no merit in Gaieh’s cross-appeal and, thus, we affirm the trial court’s finding that Gaich is liable to Heritage for damages on the counterclaim. The trial court erred, however, in not awarding Heritage additional damages. The evidence shows that Gaich made inadvertent misrepresentations regarding the revenues of the real estate company, the stock of which Heritage purchased from him; specifically, three items totaling $31,700 were represented as revenue items on the company’s ledgers at the time of the purchase when, in reality, these items should have been shown as debt items. The trial court erred in awarding damages of only $20,500, the approximate amount of only one of three items and, instead, should have awarded damages totaling $31,700.
Accordingly, we affirm the decision to award Heritage damages on its counterclaim; however, we reverse the amount of damages awarded and remand this case to the trial court to award as a setoff to Heritage the sum of $31,700, together with interest as provided in the trial court’s order.
AFFIRMED in part; REVERSED in part; REMANDED.
COBB, DIAMANTIS and THOMPSON, JJ., concur.